 
 
I 
111th CONGRESS
1st Session
H. R. 3174 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2009 
Mrs. Blackburn (for herself, Mrs. Myrick, Mr. Herger, Mr. Gary G. Miller of California, Mr. Poe of Texas, Mr. Lamborn, Mr. Roe of Tennessee, Mr. Sam Johnson of Texas, Mr. Rohrabacher, Mr. Bilbray, Mr. Miller of Florida, Mr. Gingrey of Georgia, Mr. Garrett of New Jersey, Mr. Hoekstra, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that only certain forms of identification of individuals may be accepted by the Federal Government and by financial institutions. 
 
 
1.Short titleThis Act may be cited as the Photo Identification Security Act.
2.Forms of acceptable identification for Federal Government purposes
(a)Forms of acceptable identificationA Federal agency may not accept, for any official purpose, including for Federal benefits and for individual taxpayer identification numbers, any form of identification of an individual other than the following:
(1)Social security card with photo identification card or REAL ID Act identification
(A)A social security card accompanied by a photo identification card issued by the Federal Government or a State Government; or
(B) a driver’s license or identification card issued by a State in the case of a State that is in compliance with title II of the REAL ID Act of 2005 (title II of division B of Public Law 109–13; 49 U.S.C. 30301 note).
(2)PassportA passport issued by the United States or a foreign government.
(3)USCIS photo identification cardA photo identification card issued by the Secretary of Homeland Security (acting through the Director of the United States Citizenship and Immigration Services).
(b)Effective dateThe requirements of subsection (a) shall take effect six months after the date of the enactment of this Act.
3.Forms of acceptable identification for financial institutions
(a)In generalSection 5318(l) of title 31, United States Code (relating to identification and verification of accountholders) is amended by striking paragraph (6) and inserting the following new paragraph:

(6)Forms of acceptable identificationA financial institution may not accept, for the purpose of verifying the identity of an individual seeking to open an account in accordance with this subsection, any form of identification of the individual other than the following:
(A)Social security card with photo identification card or REAL ID Act identification
(i)A social security card accompanied by a photo identification card issued by the Federal Government or a State Government; or
(ii) a driver’s license or identification card issued by a State in the case of a State that is in compliance with title II of the REAL ID Act of 2005 (title II of division B of Public Law 109–13; 49 U.S.C. 30301 note).
(B)PassportA passport issued by the United States or a foreign government.
(C)USCIS photo identification cardA photo identification card issued by the Secretary of Homeland Security (acting through the Director of the U.S. Citizenship and Immigration Services)..
(b)Effective dateThe amendments made by subsection (a) shall take effect six months after the date of the enactment of this Act. 
 
